Per Curiam
We previously reviewed the issues in this case in Survey Engineers, Inc. v. Zoline Foundation, 190 Colo. 352, 546 P.2d 1257 (1976). Our opinion directed:
*489“[R]emand to the trial court for a determination based on the record regarding what benefit, if any, the respondents [Zoline Foundation] received from the inaccurate survey, the value of that benefit, and for entry of judgment based on those findings.” (Emphasis in original.)
On remand, the district court concluded that the survey caused a benefit of $607.50 and awarded interest from May 8, 1973, to The Zoline Foundation. The finding of the district court is supported by the record and is, therefore, affirmed.
The district court also decreed that the defendants be awarded judgment for their costs expended. The district court’s determination and assessment of costs against the plaintiff was error and is, therefore, vacated and set aside. Section 13-16-105, C.R.S. 1973. Each party to pay its own costs.
Accordingly, the judgment is affirmed in part and reversed in part and cause remanded with directions.